Citation Nr: 1709527	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  15-07 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee instability.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability for the period prior to October 21, 2014.

4.  Entitlement to an evaluation in excess of 10 percent for status post cruciate ligament repair with degenerative arthritis of the right knee for the period prior to October 21, 2014.

5.  Entitlement to an evaluation in excess of 30 percent for right knee osteoarthritis status post total right knee arthroplasty revision for the period beginning August 1, 2017.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Massachusetts Office of Commissioner of Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1982 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for left knee DJD and instability, as well as right knee instability, and assigned 10 percent evaluations for those disabilities, effective March 24, 2014 for the left knee DJD and instability and effective January 29, 2014 for the right knee instability.  The Board additionally denied an increased evaluation for the Veteran's status post cruciate ligament repair with degenerative arthritis of the right knee.  The Veteran timely appealed those issues.  

During the pendency of the appeal, the Veteran had a right knee arthroplasty on October 21, 2014; the AOJ has currently assigned the Veteran a 100 percent evaluation from that date which is set to expire on August 1, 2017, at which time a minimum 30 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5055 is set to become effective.  The Board has therefore recharacterized that issue as above in order to accurately reflect the current evaluation respecting the right knee issue.

Also during the pendency of the appeal, the Veteran filed a claim for TDIU.  The Board has therefore taken jurisdiction over that claim at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his February 2015 substantive appeal, VA Form 9, the Veteran requested a Board Central Office hearing in Washington, DC; the Board scheduled him for a hearing in March 2017 and informed him of that scheduled hearing in a January 2017 letter.  

Prior to that hearing, in a January 2017 correspondence, the Veteran indicated that he inadvertently checked the wrong box for a Central Office hearing in Washington, DC, and instead preferred a videoconference hearing at his local AOJ.  A remand is therefore necessary in order for such requested hearing to be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same, please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

